Case 2:19-cv-04867-WFK-LB Document 10-3 Filed 03/06/20 Page 1 of 3 PageID #: 45




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


                                 ) Civil Action No.: 2:19-cv-04867-WFK-LB
JACQUELYN SCHREIER,              )
          Plaintiff,             )
                                 )
     vs.                         )
                                 )
                                 )
PROFESSIONAL CLAIMS BUREAU, INC. )
          Defendant.             )
                                 )

  DECLARATION OF PLAINTIFF’S ATTORNEY DANIEL ZEMEL IN SUPPORT OF
      PLAINTIFF’S APPLICATION FOR ATTORNEY’S FEES AND COSTS


       Under 28 U.S.C. § 1746, I, Elizabeth Apostola, do hereby declare under penalty of

 perjury, that the following is true and correct:

               1.      I submit this Declaration in support of Plaintiff Jacquelyn Schreier’s

               request for an award of attorney fees, costs and disbursements incurred in

               litigating this case.

               2.      My rate for this matter is $400 per hour. I base this figure on the

               following:

               3.      I graduated from New England School of Law in May 2006.

               4.      I have been practicing law for approximately 13 years with experience in

               complex civil litigation and personal injury defense litigation, as well as FDCPA

               and FCRA litigation for the last three years.
Case 2:19-cv-04867-WFK-LB Document 10-3 Filed 03/06/20 Page 2 of 3 PageID #: 46




                  5.       I am a member in good standing of the bars of New York, Massachusetts,

                  and Alaska.1

                  6.       I have worked on over two hundred and fifty (250) cases in the area of

                       consumer protection law involving matters under the Fair Debt Collection

                       Practices Act and the Fair Credit Reporting Act.

                  7.       I am a member in good standing in numerous federal district and appellate

                       courts including:

                               A.   Southern District of New York
                               B.   Eastern District of New York
                               C.   Northern District of Illinois
                               D.   District of Alaska
                               E.   District of Massachusetts

                  8.       I have been certified as Class Counsel in the following cases:

                                A. Del Carmen v. R.A. Rogers, No. 5:16-cv-00971, (W.D. Tx 2018)
                                B. Williams v. Global Credit & Collections et al., No. 1:17-cv-03323
                                     (N.D.I.L. 2018).
                                C. O’Dell v. National Recovery Agency, 291 F. Supp. 3d 687 (E.D.

                                     Pa. 2018)

                                D. Williams v. Frontline Asset Strategies et al., No. 2:17-cv-03119,

                                     (E.D. P.a. 2019).



                  9. I was counsel in O’Dell v. National Recovery Agency, 291 F. Supp. 3d 687

                       (E.D. Pa. 2018), a reported decision.




1
 Upon leaving Alaska, due to the high mandatory Alaska bar costs, I switched to “Inactive” status, but still pay
yearly dues to maintain this status in good standing.
Case 2:19-cv-04867-WFK-LB Document 10-3 Filed 03/06/20 Page 3 of 3 PageID #: 47




               10.    I have been counsel on numerous unreported decisions including but not

               limited to:

               Carmen v. R.A. Rogers, Inc., 2018 U.S. Dist. LEXIS 174461 (W.D. Tex. Apr. 25,

               2018); Carmen v. R.A. Rogers, Inc., 2018 U.S. Dist. LEXIS 173935 (W.D. Tex.

               June 13, 2018); Myers v. Wells Fargo Bank, 2020 U.S. Dist. LEXIS 20230 (S.D.

               Ohio Feb. 6, 2020); Konig v. Transunion, 2020 U.S. Dist. LEXIS 20794 (S.D.N.Y.

               Feb. 4, 2020); Friedman v. Citimortgage, Inc., 2019 U.S. Dist. LEXIS 149706

               (S.D.N.Y. Sep. 3, 2019).




               11.    On the attached affidavit of time and expense, I have delineated the time

               and work I put in this matter.

       In accordance with 28 U.S.C. §1746, I, Elizabeth Apostola, do hereby certify under

penalties of perjury, that the above statements are true and correct to the extent they reflect my

personal knowledge and otherwise are based upon my information and belief.



Dated: March 06, 2020

                                                                   /s/ Elizabeth Apostola
                                                                   Elizabeth Apostola, Esq.
